      Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 1 of 8




                             UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF TEXAS

BBC CHARTERING CARRIERS             §
GmbH & CO. KG,                      §
                                    §
            Plaintiff,              §
                                    §                   CIVIL ACTION NO.:
V.                                  §
                                    §                   ADMIRALTY
FLUENCE ENERGY, LLC,                §
SCHENKER, INC., and                 §
SCHENKER DEUTSCHLAND AG             §                   Pursuant to Rule 9(h) of the
                                    §                   Federal Rules of Civil Procedure
            Defendants.             §
                                    §
*************************************

                     COMPLAINT FOR DECLARATORY JUDGMENT

       BBC Chartering Carriers GmbH & Co. KG (“BBC”) files this Complaint for Declaratory

Judgment and respectfully represents as follows:

                                                 I.

       BBC requests that this Court declare the rights, liabilities, and other legal relationships

under contracts for the carriage of goods by sea and determine the rights arising under those

contracts.

                                                 II.

       The defendant, Fluence Energy, LLC (“Fluence”), is an entity that will be affected by this

declaration. Upon information and belief, Fluence has an interest in the subject cargo.

                                                 III.

       The defendant, Schenker, Inc. (“Schenker”), is an entity that will be affected by this

declaration. Upon information and belief, Schenker has an interest in the subject cargo.
       Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 2 of 8




                                                IV.

        The defendant, Schenker Deutschland AG (“Schenker Deutschland”), is an entity that will

be affected by this declaration. Upon information and belief, Schenker Deutschland has an interest

in the subject cargo.

                                                V.

        BBC is a foreign entity organized and existing under the laws of a foreign nation, with its

principal offices in Leer, Germany, and which was and is engaged in the business of operating

vessels for the carriage of goods by sea. Specific to this action, BBC is the charterer of the M/V

BBC FINLAND (IMO No. 9593684).

                                                VI.

        Upon information and belief, Fluence is a domestic entity organized and existing under the

laws of Delaware. Pertinent to this action, Fluence was the shipper under a contract of affreightment

evidenced by BBC Bills of Lading Numbers BBHY1312001HS01, BBHY1312001HS02,

BBHY1312001HS03, BBHY1312001HS04 (the “Bills of Lading”), under which certain goods

were to be shipped from Hai Phong, Vietnam, to San Diego, California.

                                                VII.

        Upon information and belief, Schenker is a domestic entity organized and existing under the

laws of Texas. Pertinent to this action, Schenker was the consignee identified on the faces of the

Bills of Lading.

                                                VIII.

        Upon information and belief, Schenker Deutschland is a foreign entity organized and

existing under the laws of a foreign nation, with its principal offices located in Germany. Pertinent




                                                 2
      Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 3 of 8




to this action, Schenker Deutschland was the merchant under a contract of affreightment evidenced

by a BBC Booking Note dated March 1, 2021 (the “Booking Note”).

                                                IX.

       The BBC FINLAND is an ocean-going vessel engaged in the common carriage of goods by

sea for hire and was nominated to carry specific cargo at the center of this dispute pursuant to the

contract evidenced by the Bills of Lading.

                                                X.

       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure. This Court has jurisdiction over this action under 28 U.S.C. §1331, as this

action arises under the laws of the United States, in particular, the Carriage of Goods by Sea Act,

Pub. L. No. 521, 49 Stat. 1207 (1936), reprinted in 46 U.S.C. §30701 note 1 (“COGSA”), which

BBC asserts is applicable to the contract for carriage both under its terms and by operation of

law. This Court also has jurisdiction over this action under 28 U.S.C. §1333, as this is a claim

that arises under this Court’s admiralty and maritime jurisdiction.

                                                XI.

       On or about April 15, 2021, as provided by the Bills of Lading, a number of containers

“said to contain” a cargo consisting of a total of 1,213 “packages” (collectively, the “Cargo”)

were loaded aboard the BBC FINLAND in Hai Phong, Vietnam.

                                                XII.

       Following departure, the BBC FINLAND encountered adverse weather and/or fire,

allegedly causing damage to a portion of the Cargo.

                                                XIII.

       The terms and conditions of the Bills of Lading and Booking Note provide as follows:



                                                 3
Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 4 of 8




       3. Liability under the Contract

       (a) Unless otherwise provided herein, the Hague Rules contained
       in the International Convention for the Unification of Certain
       Rules Relating to Bills of Lading, dated Brussels the 25th August
       1924 as enacted in the country of shipment shall apply to this
       Contract. When no such enactment is in force in the country of
       shipment, the corresponding legislation of the country of
       destination shall apply. In respect of shipments to which there are
       no such enactments compulsorily applicable, the terms of Articles
       I-VIII inclusive of said Convention shall apply. In trades where the
       International Brussels Convention 1924 as amended by the
       Protocol signed at Brussels on 23rd February 1968 (“The Hague-
       Visby Rules”) apply compulsorily, the provisions of the respective
       legislation shall be considered incorporated in this Bill of Lading.
       Where the Hague Rules or part of them or the Hague-Visby Rules
       apply to carriage under the Contract, the applicable rules, or part of
       them, shall likewise apply to the period before loading and after
       discharge where the Carrier (or his agent) have custody or control
       of cargo. Unless otherwise provided herein, the Carrier shall in no
       case be responsible for loss of or damage to deck cargo and/or live
       animals.

                                         ***

       (c) The aggregate liability of the Carrier and/or any of his servants,
       agents or independent contractors under this Contract shall, in no
       circumstances, exceed the limits of liability for the total loss of the
       cargo under sub-clause 3(a) or, if applicable, special clauses.

                                         XIV.

The terms and conditions of the Bills of Lading provide as follows:

       Special Clauses

       B. U.S. Trade Period of Responsibility

       (i) In case the Contract of carriage evidenced by this Bill of
       Lading is subject to the U.S. Carriage of Goods by Sea Act of the
       United States of America 1936 (U.S. COGSA), then the provisions
       stated in said Act shall govern before loading, and after discharge
       and throughout the entire time the cargo is in the Carrier’s custody
       and in which event freight shall be payable on the cargo coming
       into the Carrier’s custody. For US trades, the terms on file with



                                          4
      Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 5 of 8




                the U.S. Federal Maritime Commission shall apply to such
                shipments.

                (ii) If the U.S. COGSA applies, and unless the nature and value of
                the cargo has been declared by the shipper before the cargo has
                been handed over to the Carrier and inserted in this Bill of Lading,
                the Carrier shall in no event be or become liable for any loss or
                damage to the cargo in any amount exceeding USD500 per
                package or customary freight unit. If despite the provisions of
                subclause 3(a), the Carrier is found to be liable for deck cargo, then
                all limitations and defenses available under U.S. COGSA (or other
                applicable regime) shall apply.

                (iii) For purposes of calculating the Carrier’s liability under
                subsection (ii), the number of pieces or units listed in the box on
                the face of this Bill of Lading headed “Number and kind of
                packages; description of cargo” shall conclusively establish the
                number of packages. If the cargo being carried is not a package,
                then unless expressly stated otherwise, freight is calculated on the
                number of such unpackaged vehicles or other physical pieces of
                unpackaged cargo, including articles or things of any description
                whatsoever except goods shipped in bulk, and each such piece of
                unpackaged cargo shall conclusively be deemed one customary
                freight unit.

                (iv) Whenever the U.S. COGSA applies, whether by virtue of
                carriage of cargo to or from the U.S. or otherwise, any dispute
                arising out of or in connection with the Contract evidenced by this
                Bill of Lading shall be exclusively determined by the United States
                District Court for the Southern District of Texas, and in accordance
                with the laws of the United States. Merchant further agrees to
                submit to the jurisdiction of the Southern District of Texas and to
                waive any and all objections to venue.

                                                 XV.

       Although BBC provided Fluence, Schenker, and Schenker Deutschland with the fair

opportunity to declare the Cargo’s value on the face of the Bills of Lading and Booking Note, the

defendants did not declare a value for the Cargo on any of the four Bills of Lading or the

Booking Note.




                                                  5
      Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 6 of 8




                                               XVI.

       To the extent Fluence, Schenker, and/or Schenker Deutschland will allege liability on the

part of BBC for the alleged damage to the Cargo, BBC, Fluence, Schenker, and Schenker

Deutschland are entities interested under the contract for carriage evidenced by the Bills of

Lading within the meaning of the Declaratory Judgment Act, 28 U.S.C. § 2201(a).

                                               XVII.

       As an ocean carrier under COGSA, BBC is not liable for any loss to cargo resulting from

excepted causes. Here, any damage to the Cargo shipped pursuant to the Bills of Lading was

exclusively caused by one or more excepted cause. BBC is therefore not liable for any loss or

damage to the Cargo.

                                               XVIII.

       Any alleged liability on the part of BBC is expressly denied. Even assuming, however,

that BBC is responsible for any damage or loss of the Cargo, such damage or loss is subject to

the COGSA’s liability limitations because BBC is an ocean carrier under COGSA. These

limitations to which BBC is entitled to include, but are not limited to, the $500.00 per package or

customary freight unit limitation.

                                               XIX.

       Although any alleged liability on the part of BBC is again expressly denied, any such

liability potentially arising out of the factual circumstances described above is subject to the

limitation provided in the applicable terms of the Booking Note and the Bills of Lading,

including, but not limited to, Clause 3(c) of the Booking Note, as set forth above.




                                                 6
      Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 7 of 8




       WHEREFORE, the complainant, BBC Chartering Carriers GmbH & Co. KG, prays that

the defendants be cited and served and that after all legal delays and proceedings, this Court

declares that:

       1. The exceptions provided by COGSA are a complete liability shield preventing any
          recovery by the defendant from BBC for the alleged damage and/or loss to the Cargo.

       2. In the alternative, the limitation of liability provisions in COGSA apply to the
          contract of carriage, thus limiting any potential recovery by the defendants from BBC
          to $500.00 per package for the alleged damage and/or loss to the Cargo.

       3. In the further alternative, the limitation of liability provisions in COGSA apply to the
          contract of carriage, thus limiting any potential recovery by the defendants from BBC
          to $500.00 per customary freight unit for the alleged damage and/or loss to the Cargo.

       4. In the subsequent alternative, that BBC is entitled to the benefits of the Limitation of
          Liability Act, 46 U.S.C. § 30701, et seq., as the alleged damage and/or loss to the
          Cargo, if any, occurred without BBC’s privity or knowledge.

       5. In the additional alternative, that BBC is entitled to exoneration from and/or
          limitation of all potential liability that may arise out of the factual circumstances
          described above in accordance with the applicable terms of the Booking Note and the
          Bills of Lading.

       6. Additionally, that the U.S. District Court for the Southern District of Texas is the
          proper and exclusive venue in which any claim arising out of the contract of carriage
          evidenced by the Bills of Lading referenced herein for the intended shipment of
          Cargo from Hai Phong, Vietnam, to San Diego, California.

       7. BBC further prays for all general and equitable relief to which it may be entitled.

                                            Respectfully submitted,

                                             /s/ Jason P. Waguespack
                                             Jason P. Waguespack, T.A.
                                               Federal I.D. No. 268357
                                             GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
                                             One Shell Square, 40th Floor
                                             701 Poydras Street
                                             New Orleans, Louisiana 70139
                                             Telephone: (504) 525-6802
                                             Telecopier: (504) 525-2456




                                                7
     Case 4:21-cv-02235 Document 1 Filed on 07/09/21 in TXSD Page 8 of 8




OF COUNSEL:

Andrew V. Waters (LA #37913)
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
701 Poydras Street, 40th Floor
New Orleans, Louisiana 70139
Telephone: (504) 525-6802
Telecopier: (504) 525-2456

ATTORNEYS FOR PLAINTIFF
BBC Chartering Carriers GmbH & Co. KG




                                        8
